Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Nancy Hart and all other occupants,                    Appeal from the County Court at Law of
 Appellant                                              Rockwall County, Texas (Tr. Ct. No. C114-
                                                        089). Opinion delivered by Justice Burgess,
 No. 06-14-00103-CV         v.                          Chief Justice Morriss and Justice Moseley
                                                        participating.
 Wells Fargo Bank, N.A., Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED APRIL 8, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk